United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3472
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

   Miguel Angel Hernandez Gonzalez, also known as Jose Encarnacno Gurule

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: May 30, 2014
                                Filed: June 3, 2014
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Miguel Angel Hernandez Gonzalez directly appeals the sentence that the district
     1
court imposed after he pleaded guilty to a drug offense. His counsel has moved to


         1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 739 (1967),
arguing that the statutory-minimum prison sentence is unreasonable, and that the
government unreasonably withheld its recommendation to grant Gonzalez relief from
the statutory minimum under the “safety valve.”

      Upon careful review, and setting aside the issue of whether Gonzalez waived
the argument by withdrawing his initial objection to the probation officer’s
recommendation against safety-valve relief, we conclude that Gonzalez failed to
demonstrate that he qualified for the safety valve, see United States v. Aguilera, 625
F.3d 482, 488 (8th Cir. 2010), and that the district court lacked authority to sentence
him below the statutory minimum, see United States v. Chacon, 330 F.3d 1065, 1066
(8th Cir. 2003). Having independently reviewed the record under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                         -2-